Citation Nr: 1542719	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
Waco, Texas


THE ISSUES

1.  Whether there is a valid debt created by payment of pension benefits during Veteran's periods of incarceration on felony warrants from March [redacted], 2008 to July [redacted], 2008 and November [redacted], 2008 to October [redacted], 2009.

2.  Entitlement to waiver of recovery of an overpayment of pension benefits in the amount of $13,114.66.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from January to July 1974 and was discharged under honorable conditions.  He was awarded nonservice-connected pension in a September 2006 rating decision.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, and Regional Office (RO) in Waco, Texas, which denied a waiver of overpayment due to untimely application for waiver and reinstatement of benefits for the periods March [redacted], 2008 to July [redacted], 2008 and November [redacted], 2008 to October [redacted], 2009 due to felony warrant incarceration, respectively.


FINDINGS OF FACT

1.  A valid felony warrant for the Veteran's arrest was in effect from March [redacted], 2008 to July [redacted], 2008 and November [redacted], 2008 to October [redacted], 2009.

2.  On February 13, 2009, the VA Debt Management Center (DMC) issued a letter notifying the Veteran of an overpayment of non service-connected pension benefits in the amount of $13,114.66 and of his right to request a waiver of the debt within 180 days; this letter was sent to his address of record and was not returned as undeliverable
 
3.  In October 2009, the Veteran reported financial hardship and requested reinstatement of his pension, but did not request waiver of overpayment.

4.  In August 2011, more than 180 days after notification of the overpayment at issue, the DMC received correspondence from the Veteran wherein he requested waiver of recovery of the overpayment.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of VA nonservice-connected pension for the period from March [redacted], 2008 to July [redacted], 2008 and November [redacted], 2008 to October [redacted], 2009, have not been met.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666 (2014).

2.   The Veteran's request for a waiver of the recovery of an overpayment of non service-connected pension benefits in the amount of $13,114.66 was not timely filed.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. § 1.963(b)(2) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The VCAA and implementing regulations do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within Chapter 53 of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132   (2002); see also 38 U.S.C.A. § 5302 (West 2002). 

I.  Factual Background

Court documents reflect that the Veteran was charged with possession of a controlled substance and incarcerated in the [redacted] County jail for a period of 90 days from April [redacted], 2008 to July [redacted], 2008.  The disposition notes show that the July [redacted], 2009 state jail felony was revoked; that the January [redacted], 2008 state felony was dismissed.  It was indicated that the warrant was satisfied.  See Letter of Incarceration ([redacted] County Jail) (November 30, 2009).

A Sheriff's Office report (received April 2014) dated on October 27, 2009 reflects that Veteran was booked into Dallas County Jail as follows: Booked into jail on 9/[redacted]/2008 and released from jail on 10/[redacted]/2009; booked into jail on 4/[redacted]/2008 and released from jail on 4/[redacted]/2008; booked into jail on 3/[redacted]/2008 and released from jail on 4/[redacted]/2008.

The VA Pension Maintenance Center notified the Veteran in a February 2, 2009 letter that VA's Office of Inspector General has been informed that "you are a fugitive felon and a warrant for your arrest was issued on March [redacted], 2008" and that he had been previously asked for information correcting the information received or explaining why pension should not be suspended beginning March [redacted], 2008.  The letter stated that "We have created an overpayment in your account because the information received showed that we paid you too much.  You will receive a separate letter, which will explain how much we overpaid you, and how you can repay this debt."  The letter explained that the Veteran had one year from the date of this letter to indicate disagreement with the decision and the Veteran was provided with VA Form 4107 (Your Rights to Appeal Our Decision) that explained the right to appeal.

A February 13, 2009 letter from the VA Debt Management Center (DMC) notified the Veteran of his right to request a waiver of the debt ($13,114.66) within 180 days of the date of this notice.

On August 8, 2011, the DMC received the Veteran s request for waiver of overpayment.

On August 24, 2011, the DMC notified the Veteran by letter that his waiver of pension indebtedness of $13,114.66 had been denied by the Committee on Waivers and Compromises because he had filed an application for waiver within 180 days from notification of an indebtedness, noting that he had been notified originally on February 13, 2009 of his indebtedness and the right to request a waiver within 180 days.

A November 3, 2011 letter from the VA Pension Management Center notified the Veteran that his disability pension had been adjusted to reflect an award of $0.00 from March [redacted], 2008 to July [redacted], 2008 (date warrant issued to date warrant cleared); and $0.00 from November [redacted], 2008 (61st day of incarceration) to October [redacted], 2009 (release from incarceration).  In essence, it was determined that the Veteran's warrant had cleared on July [redacted], 2008 and, therefore, VA reinstated benefits on July [redacted], 2008; and that benefits were terminated based on incarceration from September [redacted], 2008 until October [redacted], 2009.

II.  Validity of Debt

A pension is not payable on behalf of a Veteran for any period during which he or she is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e)(1) (2014).

The term "fugitive felon" means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.666(e)(2) (2013).  The term "felony" includes a high misdemeanor under the laws of a state that characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.666(e)(3) (2014). 

VA's Adjudication Procedure Manual provides additional guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2014).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt. X, Ch. 16.1c.  An arrest warrant is simply an order from a magistrate or other official authorized to issue such warrants directing that a named individual be arrested and brought before the issuing official.  Id.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up until the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the date it is recalled, dismissed, or quashed, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21- 1MR, Pt. X, Ch. 16.2f.

Analysis 

Court documents indicate that the Veteran was incarcerated based on arrest warrants as follows:  A warrant was issued on March [redacted], 2008 and cleared on July [redacted], 2008; a warrant was issued September [redacted], 2008 (with November [redacted], 2008 being the 61st day after incarceration) and the Veteran was released from jail on October [redacted], 2009.

The Board notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Pertinent court documents are silent for any evidence that there was a defect in the warrants or incarceration, or otherwise indicate that the recall of the warrants had been made.  Therefore, the warrants are valid during the duration of the period they were outstanding.  Under these circumstances, the Veteran was not entitled to receive his nonservice-connected pension benefits based on his status as a fugitive felon for the periods March [redacted], 2008 to July [redacted], 2008 and November [redacted], 2008 (61st day after incarceration) to October [redacted], 2009.

Therefore, the debt is valid and the withholding of the Veteran's nonservice-connected pension benefits on the basis of his status as a fugitive felon was proper.

The Veteran argues that there is no valid debt because charges were filed against him were revoked or dismissed; or because he was not convicted for a felony or misdemeanor; or because suspension improperly began prior to the 61st day of imprisonment.  However, the statute, which bars Veterans from receiving VA benefits while they are "fugitive felons," does not require an adjudication of guilt or knowledge of the outstanding arrest warrant.  Mountford v. Shinseki, 24 Vet. App. 443 (2011).  As such, the Veteran's argument is without merit.

III.  Waiver of Recovery of Overpayment of Pension Benefits

A request for waiver of a debt other than for loan guaranty shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

If any person to whom pension is being paid is imprisoned in a Federal, State, or local penal institution as the result of conviction of a felony or misdemeanor, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666 (2014).

In this case, the debt was created when the Veteran was incarcerated from March [redacted], 2008 to July [redacted], 2008 and November [redacted], 2008 to October [redacted], 2009, but failed to inform VA of his incarceration.  In a letter dated on February 13, 2009, the DMC notified the Veteran of an overpayment of benefits in the amount of $13,114.66.  This letter also informed him of the right to dispute the debt and to request a waiver and stated that information regarding these options was included in the enclosed document entitled "Notice of Rights and Obligations."  The enclosed document notified him of the requirement to submit any request for a waiver of the debt within 180 days of the date of notice of the debt.

The Board observes that the Veteran indicated that VA should "restart my pension" in correspondence dated October 15, 2009, noting that he would be "vindicated from the alleged charge."  See VA Form 21-4138 (October 15, 2009).  There was no request for a waiver of indebtedness.  In letter dated on December 3, 2009, the Veteran reported financial hardship-staying with relatives and sleeping on the floor.

A November 16, 2009 letter from Progressive Financial Services notified the Veteran that his VA account was delinquent and referred to collections in the amount of $16,488.52.  Responsively, in a letter dated on December 3, 2009, the Veteran stated "I am disputing this debt for $16,488.52."

The Veteran asserts that a timely application for waiver was not possible as he was incarcerated.  Also, in support of his desire to set aside the timeliness requirement for waiver, the Veteran submitted a third party statement, which indicated that the Veteran's mail came to his address and that the Veteran did not pick up his mail until October 15, 2009, and that the February 13, 2009 letter had actually been temporarily lost behind his credenza until later when it was picked up by the Veteran on November 30, 2009.  See Letter of M.G. (December 2009.  Essentially, the Veteran asserts that it was not his fault he did not receive the February 13, 2009 notice of overpayment and "Notice of Rights and Obligations."

Report form (VA Form 20-5655) was reportedly received by the DMC on August 8, 2011, wherein the Veteran requested a waiver of the debt incurred due to his imprisonment.  In an August 2011 letter, the Veteran argued that overpayment was not his fault because he could not request a waiver as he was in jail on February 13, 2009, the date of the letter from the DMC.  In a December 2011 letter, the Veteran argued that waiver was warranted because all charges against him had been dropped.

Various statements of record from the Veteran reflect his reported failure to submit a timely waiver request to the fact that he had received mail at another person's addresses, and had been incarcerated in the time since the debt had been incurred.

To the extent that the Veteran reports non-receipt as the basis for setting aside the timeliness requirement for application of a waiver, the Board finds that this argument is without merit.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 247 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Id.

The February 13, 2009 DMC letter which notified the Veteran of the debt at issue in this case, of his right to request a waiver of recovery of the debt, and of the requirement that any waiver request be submitted within 180 days was sent to the Veteran's address of record and was not returned as undeliverable.  Therefore, even though the Veteran has asserted that he did not receive notice of the debt at issue until more than 180 day after the February 13, 2009 DMC letter (because a friend was in possession of his mail or he was incarcerated), the fact remains that the February 13, 2009 DMC letter was sent to the Veteran's address of record and was not returned as undeliverable and neither he nor his representative have advanced any other arguments to rebut the presumption of regularity.  As such, the Board concludes that the Veteran received notice of the debt.  See 38 C.F.R. § 3.1(q) (2014) (notice means written notice sent to a claimant or payee at his or her latest address of record).  Moreover, he has not demonstrated that notice of the debt was delayed as a result of an error by the postal authorities or due to other circumstances beyond his control.  Thus, it must be presumed that the February 2009 DMC letter was properly sent and received by the Veteran. 

The law is clear that a request for a waiver of recovery of a debt must be made within 180 days following the date of notice of the debt.  The fact that the Veteran's waiver request was reportedly not received August 8, 2011 (i.e. more than 180 days following the February 13, 2009 letter which provided notice of the debt) forecloses eligibility for a waiver.  Accordingly, his request was not timely filed and this appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994); 38 C.F.R. § 1.963(b)(2).


ORDER

Payment of VA non service-connected pension benefits recouped or withheld for the period from March [redacted], 2008 to July [redacted], 2008 and November [redacted], 2008 to October [redacted], 2009 is denied.

Waiver of the recovery of an overpayment of non service-connected pension benefits in the amount of $13,114.66 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


